                                                       1   V.R. Bohman, Esq.
                                                           Nevada Bar No. 13075
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           Email: vbohman@swlaw.com
                                                       5
                                                           Sid Leach, Esq. (Admitted Pro Hac Vice)
                                                       6   SNELL & WILMER L.L.P.
                                                           2400 E. Van Buren – One Arizona Center
                                                       7   Phoenix, Arizona 85004
                                                           Telephone: 602.382.6000
                                                       8   Facsimile: 602.382.0430
                                                           Email: sleach@swlaw.com
                                                       9
                                                           William Y. Klett, III, Esq. (Admitted Pro Hac Vice)
                                                      10   NEXSEN PRUET, LLC
                                                           1230 Main Street, Suite 700
                                                      11   Columbia, South Carolina 29201
                                                           Telephone: 803.253.8205
                                                      12   Facsimile: 803.253.8277
             3883 Howard Hughes Parkway, Suite 1100




                                                           Email: wklett@nexsenpruett.com
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           Attorneys for Plaintiff Composite Resources, Inc.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                                        UNITED STATES DISTRICT COURT
                                                      15
                                                                                              DISTRICT OF NEVADA
                                                      16

                                                      17   COMPOSITE RESOURCES, INC.,
                                                                                                                 Case No. 2:17-cv-01755-MMD-VCF
                                                      18                         Plaintiff,
                                                                                                                 STIPULATION AND [PROPOSED]
                                                      19   vs.                                                   ORDER REGARDING ECF NO. 141
                                                      20   RECON MEDICAL, LLC,
                                                      21                         Defendant.
                                                      22

                                                      23          Plaintiff Composite Resources, Inc. (“CRI”) and Defendant Recon Medical, LLC
                                                      24   (“Recon” and with CRI the “Parties”), by and through their respective counsel and for good cause
                                                      25   shown stipulate and agree as follows:
                                                      26          On September 10, 2018 and with leave of the Court, CRI filed its Second Amended
                                                      27   Complaint (ECF No. 106) making a single and limited amendment.
                                                      28          On September 14, 2018 Recon filed its Answer (ECF No. 108).
                                                       1             CRI found Recon’s Answer objectionable and subsequently moved to strike. That motion
                                                       2   was fully briefed. (ECF Nos. 119, 123, and 131).
                                                       3             On November 9, 2018, Magistrate Ferenbach issued an Order striking Recon’s Answer
                                                       4   without prejudice and granting Recon until December 10, 2018 to file a limited answer, and to
                                                       5   file any motion to amend its answer under Federal Rule of Civil Procedure 15. (ECF No. 135 at
                                                       6   5:1-3).
                                                       7             On November 26, 2018 Recon filed Objections to the Magistrate’s Order. (ECF No. 141).
                                                       8             Recon’s primary concern is default or waiver of its counterclaims and defenses.
                                                       9             CRI’s primary concern is potential prejudice caused by Recon’s revisions in its Answer,
                                                      10   as discovery closed in June of 2018 and dispositive motions have been fully briefed for several
                                                      11   weeks.
                                                      12             Rather than engage in what is likely to be lengthy and substantial motion practice
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   regarding the pleadings at this stage of litigation, the Parties would prefer to conserve their
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   resources and not burden the Court.
                               L.L.P.




                                                      15             Accordingly, the Parties stipulate as follows:
                                                      16             Recon’s prior answer (ECF No. 19) is deemed the operative and responsive pleading to
                                                      17   CRI’s Second Amended Complaint (ECF No. 106).
                                                      18             CRI’s answer (ECF No. 23) is deemed the operative and responsive pleading to Recon’s
                                                      19   counterclaims found in ECF No. 19.
                                                      20             If the Court accepts and enters this stipulation and order, Recon agrees that its Objection
                                                      21   (ECF No. 141) is deemed withdrawn, or alternatively denied as moot.
                                                      22   ///
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                             -2-
                                                       1            If the Court declines to accept this stipulation and order, the Parties agree that CRI shall
                                                       2   have seven days from the denial of this stipulation to file any response to Recon’s Objection
                                                       3   (ECF No. 141).
                                                       4                                                 ORDER
                                                       5   IT IS SO ORDERED.
                                                       6              10thday of _________,
                                                           Dated this ___         December 2018.
                                                       7

                                                       8                                                            UNITED STATES JUDGE
                                                       9

                                                      10   Dated: December 7, 2018.                            Dated: December 7, 2018.
                                                      11        DENKO & BUSTAMANTE LLP                             SNELL & WILMER L.L.P.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   By: /s/ J. Scott Denko                              By: /s/ V.R. Bohman
                    Las Vegas, Nevada 89169




                                                               J. Scott Denko, Esq.                                Sid Leach, Esq.
                         LAW OFFICES

                          702.784.5200




                                                      14       John M. Bustamante, Esq.                            V.R. Bohman, Esq.
                               L.L.P.




                                                               114 W. 7th Street, Suite 1100                       3883 Howard Hughes Parkway, Suite 1100
                                                      15       Austin, TX 78701                                    Las Vegas, Nevada 89169
                                                      16        Edmond “Buddy” Miller, Esq.                        William Y. Klett, III, Esq.
                                                                1610 Montclair Avenue, Suite C                     NEXSEN PRUET, LLC
                                                      17        Reno, NV 89509                                     1230 Main Street, Suite 700
                                                                Attorneys for Defendant/Counterclaimant            Columbia, South Carolina 29201
                                                      18                                                           Attorneys for Plaintiff Composite
                                                                Recon Medical, LLC
                                                                                                                   Resources, Inc.
                                                      19

                                                      20

                                                      21   4813-5419-8402


                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -3-
